Exhibit 10.2

TRANSITION AGREEMENT

This Transition Agreement (“Agreement”) is made effective this 12th day of
October, 2007 by and between Odyssey Marine Exploration, Inc., (“Odyssey”), of
5215 West Laurel Street, Tampa, FL, 33607 and Davis Howe (“Mr. Howe”) of 16075
Tampa Palms Blvd. W. #516, Tampa, Florida 33647, together referred to as the
“Parties.”

Whereas,

 

  A. Mr. Howe has served as the Chief Operating Officer for Odyssey Marine
Exploration, Inc. since July 12, 2004; and

 

  B. The Parties desire to transition Mr. Howe from employee status to that of
an independent Consultant; and

 

  C. Odyssey desires to have the services of Mr. Howe in the capacity of
Consultant to explore the feasibility of establishing a business related to bio
technical research stemming from deep sea samples recovered by Odyssey; and

 

  D. Mr. Howe is willing to provide such services based on the consideration and
the terms described herein;

Therefore, the parties agree as follows:

1. TERMINATION OF EMPLOYMENT. The Parties agree that on October 16, 2007
Mr. Howe will tender his written resignation to Odyssey. As of October 16, 2007,
Mr. Howe will no longer be employed by Odyssey.

2. STOCK OPTIONS. Mr. Howe understands and agrees that any outstanding options
which have not vested or have not been exercised at the time of this Agreement
will be governed by the language in the individual option grants, but in any
event, Mr. Howe will not be considered an employee for purpose of those options
as of the date of October 16, 2007.

3. SEVERANCE PAY. As consideration for his services to date and in exchange for
the agreements made herein regarding termination of employment, Odyssey shall
pay Mr. Howe twenty five thousand dollars ($25,000.00) upon execution of this
Agreement.

4. DUTIES OF CONSULTANT. Beginning on October 16, 2007, Mr. Howe, pursuant to
the terms of this Agreement, shall perform services for Odyssey as an
independent Consultant. Those duties shall include the following:

 

  A. Exploring the feasibility of establishing a business related to bio
technical research of substances including deep sea matter recovered by Odyssey;



--------------------------------------------------------------------------------

  B. Initiating contacts with parties who may have interest in the development
of such a business;

 

  C. Providing Odyssey with an opinion regarding the feasibility of establishing
such a business.

It is expressly understood by the Parties that during the course of this
Agreement, Mr. Howe will investigate the feasibility of developing a strategic
partnership with Odyssey with the intent of marketing biological samples
recovered by Odyssey and genetic material derived from those samples in the
development of pharmaceutical products. The Parties understand that Mr. Howe may
establish ventures or businesses in which Odyssey may ultimately have no
interest.

If at the termination of this Agreement Mr. Howe has concluded that the
development of a business relationship contemplated herein is not feasible,
neither Party shall have further obligations to the other under this Agreement
as they relate to the Consulting services of Mr. Howe. If, however, Mr. Howe
concludes that the business development is feasible, the Parties may enter into
a separate Agreement regarding the use of Odyssey’s samples and/or a business
relationship between the Parties and/or other third parties.

5. TERM. The term of the Agreement for consulting services shall be for six
months beginning on October 16, 2007 and ending on April 15, 2008.

6. COMPENSATION OF CONSULTANT. As compensation for the Consulting services
provided by Mr. Howe under this Agreement, he shall receive ten thousand dollars
($ 10,000.00) per month which shall be paid within ten days of the 15th of each
month. At the close of each monthly period of this Agreement, Mr. Howe must
invoice Odyssey for the monthly fee.

7. CONFIDENTIALITY. Mr. Howe recognizes that he has and will have information
regarding the following: products, prices, costs, discounts, future plans,
business affairs, processes, trade secrets, technical matters, customer lists,
product design, copyrights and other vital information (collectively,
“Information”) which are valuable, special and unique assets of Odyssey.
Mr. Howe agrees that he will not at any time or in any manner, either directly
or indirectly, divulge, disclose, or communicate in any manner any Information
to any third party except for the purpose of fulfilling his obligations as
Consultant hereunder. Any information to be disclosed by Mr. Howe shall be
strictly limited to information relevant to the bio technical aspect of the
company, and if Mr. Howe deems it necessary to disclose Information to a third
party in furtherance of his duties hereunder, he shall first obtain an
appropriate nondisclosure agreement, to be provided by Odyssey, from any party
to whom the Information is to be disclosed. Mr. Howe acknowledges and
understands that a violation of this paragraph shall be a material violation of
this Agreement and will justify legal and/or equitable relief.



--------------------------------------------------------------------------------

8. MATERIAL NON PUBLIC INFORMATION—INSIDER TRADING. Mr. Howe acknowledges that
during the course of the work conducted prior to and pursuant to this Agreement
he has or may come into possession of “material non-public information” as
defined by the State and Federal Securities Laws. Mr. Howe agrees to keep all
such information confidential and understands that the release of such
information or the trading in the Company’s securities while in possession of
such information may constitute a federal crime. Mr. Howe acknowledges that he
has been furnished a copy of Odyssey’s INSIDER TRADING POLICY and that he
understands and will comply with the provisions of the policy.

9. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Mr. Howe has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, Odyssey shall be entitled to an injunction to restrain him from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. Odyssey shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

10. CONFIDENTIALITY AFTER TERMINATION OF EMPLOYMENT. The confidentiality
provisions of this Agreement shall survive this Agreement and shall remain in
full force upon termination of the Agreement.

11. NON-COMPETE AGREEMENT. Mr. Howe agrees and covenants that for a period of
three years following the termination of this Agreement, he will not directly or
indirectly engage in any shipwreck recovery business. This covenant shall apply
to shipwreck businesses worldwide. Directly or indirectly engaging in any
competitive business includes, but is not limited to, (i) engaging in a business
as owner, partner, or agent, (ii) becoming an Consultant of any third party that
is engaged in such business, (iii) becoming interested directly or indirectly in
any such business, or (iv) soliciting any customer of Odyssey for the benefit of
a third party that is engaged in such business. Since the nature of Mr. Howe’s
services are not strictly related to shipwreck businesses, Mr. Howe agrees that
this non-compete provision will not adversely affect his livelihood.

12. NON-INTERFERENCE. Mr. Howe agrees not to actively recruit employees or
consultants of Odyssey for employment or for contract with any business
including businesses in which he may now have or may subsequent to this
Agreement attain an interest, or for or on behalf of any other individual or
business including those unrelated to this Agreement.

The Parties agree not to disparage one another in any manner, and they hereby
understand and agree that they will be liable for violation of this provision.

13. RELEASE OF CLAIMS. In exchange for the consideration described herein, the
sufficiency of which is hereby acknowledged, Mr. Howe hereby releases Odyssey
from any and all claims which he has or may have against Odyssey as of the date
of execution of this Agreement. Odyssey hereby releases Mr. Howe from any claims
arising out of facts regarding which Odyssey has knowledge at the time of
execution of this Agreement.



--------------------------------------------------------------------------------

14. INABILITY TO CONTRACT FOR ODYSSEY. Mr. Howe, as Consultant, shall not have
the right to make any contracts or commitments for or on behalf of Odyssey
without first obtaining the express written consent of Odyssey.

15. COMPLIANCE WITH ODYSSEY’S POLICIES AND PROCEDURES. Mr. Howe agrees to comply
with all of the policies and procedures of Odyssey.

16. RETURN OF PROPERTY. Upon execution of this Agreement, Mr. Howe shall deliver
all property (including keys, records, notes, data, memoranda, models, and
equipment) that is in his possession or under his control which is Odyssey’s
property or related to Odyssey’s business. Upon termination of this Agreement,
Mr. Howe shall deliver all property as described above, to Odyssey of which he
may have come into possession or control during the term of this Agreement. Any
separate confidentiality or proprietary rights agreement signed by Mr. Howe
shall govern such obligation.

Mr. Howe specifically warrants and represents that he does not have possession
or custody of any of Odyssey’s company documents or any tape recordings related
to Odyssey. Mr. Howe further warrants that he has not made or had made copies of
any company tape recordings.

17. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.

18. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

19. SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

20. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

21. APPLICABLE LAW AND JURISDICTION. This Agreement shall be governed by the
laws of the State of Florida and the parties agree that any action under this
Agreement shall be brought only in Hillsborough County, Florida or in federal
court in Hillsborough County, Florida should that court have jurisdiction.



--------------------------------------------------------------------------------

Odyssey Marine Exploration, Inc.       Davis D. Howe By:   

/s/ David A. Morris

     

/s/ Davis D. Howe

   SIGNATURE       SIGNATURE    David A. Morris       October 12, 2007    PRINT
NAME       DATE    Secretary & Treasurer          TITLE          October 12,
2007          DATE      